ARNOLD, Judge.
On 4 September 1973, while he was in prison in Union County, a detainer was served on defendant in connection with the instant case. He now assigns as error the State’s failure to bring him to trial “within eight (8) months after he shall have caused to be sent to the solicitor of the court in which said criminal charge is pending, by registered mail, written notice of his place of confinement and request for final disposition of the criminal charge against him, ...” as required by G.S. 15-10.2. A voir dire hearing was held on defendant’s motion to dismiss on this ground. Defendant’s evidence tended to show and the trial court found that a letter postmarked 10 June 1974 was the only registered mail received by the solicitor in the matter. The court then concluded that defendant was not entitled to dismissal under G.S. 15-10.2. Since defendant failed to comply with the statute, this assignment of error is overruled. See State v. White, 270 N.C. 78, 153 S.E. 2d 774 (1967).
Defendant also assigns error in the trial court’s charge to the jury. It is well settled that the charge of the court will be construed contextually, and, when it is correct as a whole, isolated portions will not be held to be prejudicial. State v. Lee, 277 N.C. 205, 176 S.E. 2d 765 (1970) ; State v. Hall, 267 N.C. 90, 147 S.E. 2d 548 (1966). The court fully defined the elements of the offenses charged: armed robbery and assault with a *106deadly weapon with intent to kill inflicting serious injury. The court then instructed on the elements of the lesser included offense of assault with a deadly weapon inflicting serious injury. Viewing the charge as a whole, we find it to be clear and complete. The jury could not have been misled as to any elements to be proved by the State before they could find defendant guilty as charged.
We have carefully reviewed the record and find no error prejudicial to defendant.
No error.
Judges Britt and Morris concur.